DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-5, 7, 9-15, 17, 20-22, 24, and 28 is acknowledged. Applicant’s argument appears to be irrelevant to this PCT case. The special technical feature of all groups is the polymer of claim 1, which is met by prior art.  See below rejections.  All groups are distinct inventions and present a serious burden to the U.S. Patent and Trademark Office based on a proper lack of unity analysis. The traversal is on the ground that the restriction is only proper if the claims are independent or distinct and there would be a serious burden placed on the Examiner if restriction is not required. This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41, which is for national applications, but it is not used for PCT national stage (371) applications. For PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account whether or not the inventions are independent or distinct, and does not take into account burden on the examiner.  
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 
The examiner urges combining claims 22 with claim 1 to avoid piecemeal rejections.

	Objections
The abstract is objected to because of the following informalities:  it should not include phrases that can be implied, such as “disclosxxx”.  Appropriate correction is required.
The drawing is objected to because of the following informalities:  “Fig.1” should be deleted, because the drawing contains only one figure.  Accordingly, “Fig.1” in the specification should be amended as “The/the figure”. Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 12-13  and 22 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 fails to define W-X.  Regarding claims 12-13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 9, 11-12, 14-15, 17, 20-21, and 28 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddad et al. (US 3987016).
Haddad (claims, abs., examples, tables) discloses a linear polysulfide that meets the claimed structures:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The polymer would inherently exhibit the claimed properties of moiety content, transparency, and solubility, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1-3, 5, 7, 9-12, and 28 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyun et al. (US 20140199592).
Pyun (claims, abs., examples, tables, figures) discloses a linear polysulfide that meets the claimed structures:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	The polymer would inherently exhibit the claimed properties of moiety content, transparency, and solubility, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Haddad et al. (US 3987016).
Disclosure of Haddad is adequately set forth in ¶1 and is incorporated herein by reference.  The polysulfide would inherently yield a Mw (n≥2) overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 24 is(are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 24 is(are) allowable over the closest prior art: Haddad et al. (US 3987016).
Haddad fails to teach the claimed structures.
Therefore, claim 24 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766